DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated June 11, 2021. Claims 1, 4-12, 14-15, and 18-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated June 11, 2021, Examiner withdraws the previous claim objections; withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous rejections under 35 U.S.C. 101; withdraws the previous rejections under 35 U.S.C. 102(a)(1); and withdraws the previous rejections under 35 U.S.C. 103. 

Response to Arguments
Applicant’s arguments, see Response, filed June 11, 2021, with respect to the prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of U.S. Pat. No. 10,156,848.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Each of claims 1 and 15 recites is vehicle is in the last limitation which should read “the vehicle is.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 along with the corresponding dependent claim 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites vehicle twice, once in the preamble and once in the phrase to slowdown a vehicle, and recites vehicle in the last limitation. It is unclear if there are intended to be multiple vehicles or if the limitations refer to the same vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Pub. No. 2006/0214779 (hereinafter, “Harumoto”; previously of record) in view of U.S. Pat. No. 10,156,848 (hereinafter, “Konrardy”).

Regarding claim 1, Harumoto discloses a method (see at least Fig. 1), comprising: 
receiving a report indicating a vehicle is stolen (see at least Fig. 1, [0011], [0026], and [0046]; the determining unit determines a vehicle is stolen based on a report from output from the camera, the navigation device, the speed sensor, the radar, the direct communication device, and/or the indirect communication device. The indirect communication device includes communications from third parties such as a user, the police, or a security company); 
determining a vehicle location (see at least [0019]; the vehicle position is determined via the GPS, map data, vehicle surroundings, etc.); 
providing the vehicle location to a law enforcement provider (see at least [0046]; the indirect communication device may communicate with a third party such as a user, the police, or a security company. Such communication includes the location/position of the vehicle); 
generating a slowdown path for the vehicle (see at least Fig. 2, [0036], and [0039]; straight or curved path is generated based on the environment) …
querying the law enforcement provider for a confirmation of the vehicle location [and an identification of the vehicle] (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process based on confirmation of the location being safe to execute the stop process); 
querying the law enforcement provider with respect to weather and traffic conditions, when to initiate slowdown (see at least Fig. 2 and [0048]; the notifying process may send a user ;
forwarding the slowdown path to the vehicle (see at least [0043] and [0048]; the vehicle receives the notification to stop via the response from the user/third party), ….
However, Harumoto does not explicitly teach querying the law enforcement provider for confirmation of the identification of the vehicle. One of ordinary skill in the art, before the time of filing, would recognize that the sending of vehicle images to the police and capability of receiving feedback from the police would make requiring confirmation of vehicle identity an obvious variant of the present embodiments of Harumoto. Additionally, it can be inferred that the police would not confirm to initiate the stop process without mentally confirming the identity of the vehicle and/or visual safety information such as weather/traffic (Furthermore/alternatively, Konrardy discloses such things as weather and traffic from a third party when determining the route; see at least Col. 12 Ln. 65-Col. 13, Ln. 29). 
Additionally, Harumoto does not explicitly teach 
wherein generating the slowdown path includes:
determining the vehicle is in or heading towards a location where the vehicle is eligible for slowdown control; and 
determining the vehicle is available to be removed from a lane of travel and into a given location based on maps, wherein the given location is a road shoulder or a parking area; …
wherein the vehicle overrides control of steering, acceleration, and braking by a driver of the vehicle to slow down in accordance with the slowdown path; 
guiding the vehicle to the given location; and 
stopping the vehicle once the vehicle is in the given location.
	Konrardy, in the same field of endeavor, teaches 
wherein generating the slowdown path includes:
determining the vehicle is in or heading towards a location where the vehicle is eligible for slowdown control (see at least Col. 7 Ln. 1-21 ; the slowdown path at the target location includes determining where the vehicle is relative to the target location and the safety rating of road segments between the vehicle location and the target location); and 
determining the vehicle is available to be removed from a lane of travel and into a given location based on maps, wherein the given location is a road shoulder or a parking area (see at least Col. 4 Ln. 13-21, Col. 7 Ln. 1-21, Col. 34 Ln. 34-40, and Col. 49, Ln. 19-28; a path is determined based on the safety rating of the road segments and, using map data, a target location (i.e., given location) may, for example, be a shoulder or parking lot (i.e., parking area)); …
wherein the vehicle overrides control of steering, acceleration, and braking by a driver of the vehicle to slow down in accordance with the slowdown path (see at least Fig. 8, Col. 4 Ln. 13-30, and Col. 7 Ln. 1-21; the slowdown control is autonomous); 
guiding the vehicle to the given location (see at least Fig. 8, Col. 4 Ln. 13-30, and Col. 7 Ln. 1-21; the vehicle is guided to the target location (i.e., given location)); and 
stopping the vehicle once the vehicle is in the given location (see at least Fig. 8, Col. 4 Ln. 13-30, and Col. 7 Ln. 1-21; the vehicle is parked at the target location (i.e., given location)).
see at least Konrardy at Col. 4, Ln. 13-30. 
The other Independent claims 15 and 19 are rejected under the same or substantially the same reasoning as discussed above in relation to independent claim 1. 

Regarding claim 4, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising querying the law enforcement provider whether the vehicle is considered stolen prior to determining the vehicle location (see at least [0025] and [0065] and Harumoto generally; the status of the vehicle (i.e., whether the vehicle is stolen) may be determined via the indirect communication device (i.e., via communication with law enforcement).
While not explicitly disclosed, one of ordinary skill in the art before the time of filing would appreciate that communicating with law enforcement prior to determining the vehicle location is an obvious variant of the embodiments disclosed in Harumoto.  There are only a finite number of choices (specifically, three) for the order to accomplish these two tasks: (1) querying the law enforcement provider whether the vehicle is considered stolen prior to determining the vehicle location (as claimed), (2) determining the vehicle location prior to querying the law enforcement provider whether the vehicle is considered stolen, or (3) querying the law enforcement provider whether the vehicle is considered stolen at the same time as determining the vehicle location; however, there does not appear to be any explanation in the specification as to why order (1) is specifically a preferred embodiment over orders (2) and/or (3), nor is there any unexpected result from doing these tasks in this particular order.  As such, it appears that the order of doing these tasks is merely a matter of obvious design choice, and thus the disclosure of 

Regarding claim 5, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 4. Additionally, Harumoto discloses further comprising receiving a confirmation from law enforcement that the vehicle is considered stolen (see at least [0052]; the notification that the vehicle is stolen may come from indirect communication through a network. The indirect communication includes communication with the user, police, or security company (i.e., law enforcement)).

Regarding claim 6, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein the vehicle location is determined based on GPS location data (see at least [0019]; the vehicle position is determined via the GPS).

Regarding claim 7, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein querying the law enforcement provider for the confirmation of the vehicle location further includes receiving a notification of visual confirmation of the vehicle location (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process).

Regarding claim 8, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein querying the law enforcement provider for the identification of the vehicle further includes receiving a notification of visual confirmation of the identification of the vehicle (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image).
While identifying the vehicle is not explicitly disclosed, one of ordinary skill in the art before the time of filing would have recognized that the vehicle could easily be identified by the image sent to the police, and it is already established that there is communication between the police and the determining unit.	

Regarding claim 9, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein generating the slowdown path for the vehicle includes using maps and vehicle sensor data (see at least Fig. 1, Fig. 2, [0018], [0019], and [0034]; maps and vehicle sensor data are used to see if the path is straight, sloped, or curved and generate the reaction (i.e., slowdown path) accordingly).

Regarding claim 10, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 9. Additionally, Harumoto discloses wherein generating the slowdown path for the vehicle includes using traffic data (see at least [0034] and [0036]; it is determined if other cars (i.e., traffic data) are around the vehicle).

Regarding claim 11, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising adjusting the slowdown path for the vehicle based on an instruction from the law enforcement provider (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position 

Regarding claim 12, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising querying the law enforcement provider for a verification of vehicle slowdown (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process).

Regarding claim 14, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein the reporting of the vehicle being stolen is received from an owner of the vehicle (see at least [0051] and [0052]; communication (i.e., reporting) occurs between the status determining unit and the user which establishes that the vehicle has been stolen. It would be obvious to one of ordinary skill in the art before the time of filing that a user of the vehicle may be the owner of the vehicle).

Regarding claim 18, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 15. Additionally, Harumoto discloses wherein generating the slowdown path includes generating slowdown path inputs including acceleration commands, braking commands, and steering commands (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)); 
wherein forwarding the slowdown path to the vehicle includes forwarding the slowdown path inputs to the vehicle (see at least [0043] and [0048]; the vehicle receives the notification to stop via the response from the user/third party); and 
overriding the driver includes substituting driver inputs received by at least one of the following: an electronic steering module, a propulsion control module, and an electronic braking module with the slowdown path inputs  (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering (i.e., electronic steering module), brake (i.e., electronic braking module), and acceleration (i.e., propulsion control module) by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)).

Regarding claim 20, the Harumoto and Konrardy combination renders obvious all of the limitations of claim 19. Additionally, Harumoto discloses further comprising a law enforcement provider, wherein the service provider is configured to query the law enforcement provider of at least one of the following: 
i) confirmation of the vehicle location; 
ii) confirmation of the slowdown path based on weather and traffic conditions (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process and confirm that it is safe to stop which may include such things as weather/traffic, as explained above); and 
iii) confirmation of slowdown path realization.

Additional Relevant Prior Art (Previously of Record)
The following prior art reference are considered relevant to the present application disclosure despite not being cited in the present action:
U.S. Pat. No. 9,783,159 which relates to prevention of theft of a vehicle including remotely disabling the vehicle and contacting law enforcement; and 
U.S. Pub. No. 2005/0187693 which relates to a vehicle stopping system including slowing down the vehicle using various methods and including alterations of the slowing down of the vehicle while the vehicle is on the slowdown path.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663